DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/28/2021 and 9/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achi et al., US 2020/0209460 (hereinafter “Achi”).
Regarding claim 1, Achi teaches a surface-emitting light source (100) comprising: a wiring substrate (20) including a wiring layer on a base member (Fig 4H); a light-guiding plate (1) having a first primary surface and a second primary surface that is opposite to the first primary surface and faces the wiring substrate (see Fig 2B); a resin portion (13) having a light-reflectivity having an opening and disposed between the light-guiding plate and the wiring substrate (see Fig 2B); and a light source portion (11) having a first surface and a second surface opposite to each other and including an element electrode on the first surface and a light-extracting surface on the second surface (Fig 4H), wherein in the light source portion the element electrode and the wiring layer are connected to each other via the opening of the resin portion (id), wherein the light source portion has a side surface having an area contacting the resin portion (id), the opening has a size equal to or smaller than the area (id), the light-extracting surface of the light source portion is provided to face the light- guiding plate (12), the resin portion and the light-guiding plate face each other and are bonded to each other (14), and the resin portion and the wiring substrate face each other and are bonded to each other (Fig 4H).
Regarding claim 2, Achi teaches a surface-emitting light source (100) comprising: a wiring substrate (20) including a wiring layer on a base member (Fig 4H); a light-guiding plate (1) having a first primary surface and a second primary surface that is opposite to the first primary surface, faces the wiring substrate and includes a recess portion or a through hole (recess 1b); a resin portion (13) having a light-reflectivity filled in the recess portion or the through hole and disposed between the light-guiding plate and the wiring substrate (Fig 4H); a light source portion (11) having a first surface and a second surface opposite to each other and including an element electrode on the first surface and a light-extracting surface on the second surface; and a conductive member electrically connecting the element electrode and the wiring layer (Fig 4H), wherein the resin portion contacts the light source portion or the conductive member (id), the resin portion and the light-guiding plate face each other and are bonded to each other (14), and the resin portion and the wiring substrate face each other and are bonded to each other (Fig 4H).
Regarding claim 3, Achi further teaches the wiring substrate has a surface facing the second primary surface of the light- guiding plate, wherein the second primary surface of the light-guiding plate and the surface of the wiring substrate are substantially parallel to each other (Fig 2B, 20 and 1 are substantially parallel).
Regarding claim 4, Achi further teaches the light source portion include: a light-emitting element (11), a first light-transmissive member (12) disposed on the light-emitting element, and a light-reflective member (16) provided on a lower side of the first light-transmissive member and a lateral side of the light-emitting element.
Regarding claim 5, Achi further teaches the first light-transmissive member contains a wavelength conversion material (12 and [0082]).
Regarding claim 6, Achi further teaches a first portion of the resin portion is provided between the light source portion and the wiring substrate, wherein a second portion of the resin portion is provided between the light-guiding plate and the wiring substrate, wherein the first portion is continuous with the second portion (Fig 2B, opening in resin 13 for each light source 11, and a portion of the resin 13 is between the light guide plate and the substrate as well as the light source).
Regarding claim 7, Achi further teaches the resin portion includes an opening which extends through the resin portion in a thickness direction of the resin portion and has a size to surround and contact a side surface of the light source portion (Fig 2B, opening in resin 13 for each light source 11).
Regarding claim 8, Achi further teaches the resin portion includes an opening which extends through the resin portion in a thickness direction of the resin portion, and wherein the resin portion contacts a side surface of a conductive member formed to correspond to the element electrode (Fig 2B, opening in resin 13 for each light source 11).
Regarding claim 9, Achi further teaches a plurality of light source portions (11) are arranged on the light-guiding plate, wherein the light-guiding plate includes a first recess portion between neighboring light source portions, the resin portion includes a first convex portion received in the first recess portion, and the first convex portion is configured to reflect a light from the light source portion to an upper surface of the light-guiding plate (recess portions 1g, every other one is a first recess portion and every other one is a second recess portion, resin sheet 13 fill the portions to become a convex part).
Regarding claim 10, Achi further teaches a raw material for the resin portion forming the first convex portion is melted and filled in the first recess portion before the raw material for the resin portion is cured (product by process claim, it is the position of the examiner that the structural limitations implied by the process language are met by the prior art).
Regarding claim 11, Achi further teaches the light-guiding plate includes a second recess portion positioned to face the resin portion between neighboring first recess portions, wherein the resin portion includes a second convex portion positioned to face the second recess portion, and wherein the second convex portion corresponds in shape to the second recess portion (recess portions 1g, every other one is a first recess portion and every other one is a second recess portion, resin sheet 13 fill the portions to become a convex part).
Regarding claim 12, Achi further teaches the light-guiding plate has a third recess portion (1b) closer to the resin portion, and wherein the light source portion is disposed in the third recess portion.
Regarding claim 13, Achi further teaches the light-guiding plate has an upper surface opposed to the third recess portion, wherein the light-guiding plate further includes a fourth recess portion (1a) closer to the upper surface than the third recess portion, and wherein the fourth recess portion is configured to diffuse a light from the light source portion and the resin portion.
Regarding claim 14, Achi further teaches the wiring substrate includes a covering layer covering the wiring layer, and the covering layer includes a wiring opening portion which allows the element electrode to electrically connect to an external power source ([0077] and Fig 4H).
Regarding claim 15, Achi further teaches the through hole is a receiving hole in which a whole or part of the light source portion is disposed, or wherein the through hole is a through groove receiving a first convex portion disposed between neighboring receiving holes (Fig 2B, resin layer 13 w/ through holes).
Regarding claim 16, Achi further teaches the first light-transmissive member has an upper surface on which a light-reflective film is formed (12).
Regarding claim 17, Achi further teaches a light- reflective film or an optical function portion is provided on the first primary surface of the light-guiding plate above the light source portion (12).
Regarding claim 18, Achi teaches a method of manufacturing a surface-emitting light source comprising: preparing: a wiring substrate including a light source portion electrically connected to a wiring layer ([0077]); a light-guiding plate having a first primary surface and a second primary surface that is opposite to the first primary surface and includes a recess portion or a through hole (1); and a resin sheet (13) having a light-reflectivity and including an opening having a size equal to or larger than the light source portion ([0081]); and bonding: the wiring substrate and the resin sheet to each other by bringing the resin sheet into contact with the wiring substrate and the light-guiding plate into contact with the resin sheet and heating the resin sheet to melt a portion of the resin sheet while a light- extracting surface of the light source portion is exposed from the resin sheet via the opening of the resin sheet ([0082] and 14 and 16); and further bonding the resin sheet and the light-guiding plate to each other after a melted portion of the resin sheet enters the recess portion or the through hole (id).
Regarding claim 19, Achi teaches a method of manufacturing a surface-emitting light source comprising preparing: an intermediate electrically connecting element electrodes of a light source portion to a wiring layer of a wiring substrate via an opening of a resin sheet in contact with the wiring substrate ([0077]); and a light-guiding plate having a first primary surface and second primary surface opposite to each other and including a recess portion or a through hole ([0082]); and bonding: the wiring substrate and the resin sheet to each other by bringing the resin sheet into contact with the wiring substrate and heating the resin sheet to melt a portion of the resin sheet; and further bonding the resin sheet and the light-guiding plate to each other after a melted portion of the resin sheet enters the recess portion or the through hole (14 and 16).
Regarding claim 20, Achi further teaches in the preparing, an element electrode of the light source portion is electrically connected to the wiring layer of the wiring substrate ([0077]).
Regarding claim 21, Achi further teaches in the preparing, the light-guiding plate is formed with a first recess portion between neighboring light source portions, and wherein, in the bonding, the resin sheet is formed with a first convex portion by filling the first recess portion with the melted portion of the resin sheet (recess portions 1g, every other one is a first recess portion and every other one is a second recess portion, resin sheet 13 fill the portions to become a convex part).
Regarding claim 22, Achi further teaches in the preparing, the light-guiding plate is formed with a second recess portion that is disposed between neighboring first recess portions and faces the resin sheet, and wherein, in the bonding, the second recess portion is filled with the melted portion of the resin sheet to form the second convex portion (recess portions 1g, every other one is a first recess portion and every other one is a second recess portion, resin sheet 13 fill the portions to become a convex part).
Regarding claim 23, Achi further teaches in the preparing, the light-guiding plate is formed with a third recess portion which is disposed closer to a lower surface of the light-guiding plate opposed to the light-extracting surface of the light source portion and in which the light source portion is disposed (1b), and in the bonding, the first light-transmissive member (12) is bonded (14) to the third recess portion of the light-guiding plate while being disposed on the light-extracting surface of the light source portion ([0092]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875